Cooke, J., Cartwright, C. J., and Dunn, J., dissenting: The only evidence as to how Harper came to be in the -carriage is the testimony of the driver that he started with the carriage from plaintiff in error’s place of business' at 53 Plymouth place, in the city of Chicago, and drove to ■Market and Johnson streets, where Harper and three companions entered the carriage; that they then drove to the ¡place where the funeral services were to be held and from there to the cemetery, and that the accident occurred on '.the .return trip from the cemetery. That plaintiff in error ;let for hire the carriage, horses and driver to convey Harper was a necessary averment in the declaration, and it was incumbent upon defendant in error to prove this averment. Unless such proof was made it was not shown that plaintiff in error owed the deceased the duty declared upon. The profitable relations expressed in the words' “for hire” must be shown either by direct proof or by proof of such facts that the presumption of hiring is necessary or inevitable. Such facts were not proven. Plaintiff in error was not a common carrier but was a private carrier of passengers for hire. " Under the facts shown the use of this carriage may have been for hire, gratuitous or without the knowledge or consent of plaintiff in error. If the use of the carriage was gratuitous or without the knowledge and consent of plaintiff in error, then it did not owe deceased the duty declared upon. The majority opinion states that the evidence presented would have been sufficient to sustain a claim by plaintiff in error against the estate of the deceased for the hire of the carriage, and that therefore it is sufficient upon which to base the presumption that the carriage was hired for the benefit of the deceased. The evidence would, no doubt, be sufficient upon which to sustain a claim against the estate of the deceased, as it appears that he used the conveyance. Plaintiff in error was entitled to compensation for the use of the carriage, and could recover compensation for such use against the estate of the deceased without any proof of a hiring. He may have obtained the carriage by any one of the many means which he might have employed to obtain it without the knowledge or consent of the plaintiff in error, but it does not necessarily follow that because the circumstances are such that plaintiff in error could enforce a claim for compensation for the use of the carriage, that the circumstances are also such as would make plaintiff in error liable for injuries sustained through the negligence of the driver. The proof was insufficient to make out a prima facie cáse and the peremptory instruction should have been given.